 



Exhibit 10.1
CONFIDENTIAL
November 13, 2007
Dayton Superior Corporation
7777 Washington Village Drive
Suite 130
Dayton, Ohio 45459

     
Attention:
  Edward J. Puisis
 
  Executive Vice President and CFO
 
   
Re:
  Commitment Letter

Gentlemen:
General Electric Capital Corporation (“GE Capital”) is pleased to commit to
provide Dayton Superior Corporation (“you” or “Borrower”), directly or through
an affiliate, the entire principal amount of the Financing (as defined below)
and to act as the sole administrative agent for the Financing, all upon and
subject to the general terms and conditions set forth herein, in the Summary of
Terms attached hereto as Exhibit A and incorporated herein by reference (the
“Term Sheet” and together with this letter, the “Commitment Letter”) and in the
Fee Letter (as defined below). GE Capital Markets, Inc. (“GECM”) is pleased to
advise the Borrower of its agreement to act as the sole lead arranger and
book-running manager for the Financing. Capitalized terms used in the text of
this Commitment Letter without definition have the meanings assigned such terms
in the Term Sheet.
You have advised GE Capital and GECM that you intend to (i) redeem and retire
all of the Borrower’s 103/4% Senior Second Secured Notes due 2008 (the “08
Notes”), and discharge the indenture under which the 08 Notes were issued (the
“08 Notes Refinancing”), and (ii) refinance certain other of Borrower’s
indebtedness, including, without limitation, indebtedness under the Credit
Agreement, dated as of January 30, 2004, as amended (the “Existing Credit
Facility”), among GE Capital, individually and as agent, the other lender named
therein and you (the “Existing Debt Refinancing” and, together with the 08 Notes
Refinancing, the “Transaction”).
You have further advised GE Capital that you intend to obtain (i) in connection
with the Transaction, senior secured financing comprised of (a) a $150,000,000
Senior Secured Revolving Credit Facility (the “Revolving Credit Facility”) and
(b) a $100,000,000 senior secured term loan (the “Term Loan”) to be used solely
to redeem and retire the 08 Notes (and to pay fees, expenses, prepayment charges
and accrued interest in connection therewith), with the remainder of the funding
required for these purposes funded from loans under the Revolving Credit
Facility, in each case, on the terms and conditions described in the Term Sheet
(collectively, the “Financing”).
Syndication.
GE Capital intends and reserves the right, prior to and after the execution of
definitive documentation for the Financing (the “Financing Documentation”), to
syndicate all or a portion of its commitments under this Commitment Letter or
its loans and commitments under the Financing Documentation, as the case may be,
to one or more financial institutions in consultation with you (other than those
financial institutions identified by you on or prior to the commencement of the
Primary Syndication, as defined below, to GECM in a written list that has been
reasonably approved by GECM (“Excluded Lenders”)) pursuant to a syndication to
be managed by GECM, in consultation with you (GE Capital and such

 



--------------------------------------------------------------------------------



 



financial institutions becoming parties to such Financing Documentation being
collectively referred to as the “Lenders”). The syndication of all or a portion
of GE Capital’s commitments and/or loans under the Financing on or prior to the
Closing Date (as defined in the Term Sheet) is hereinafter referred to as the
“Primary Syndication.”
GECM will commence the Primary Syndication promptly after your acceptance of
this Commitment Letter and the Fee Letter (as defined below). It is understood
and agreed that GECM will, in consultation with you, manage and control all
aspects of the Primary Syndication, including selection of the potential other
Lenders, determination of when GECM will approach potential other Lenders (other
than Excluded Lenders) and the time of acceptance of the other Lenders’
commitments, any naming rights, titles or roles to be awarded to the other
Lenders, the final allocations of the commitments among the other Lenders and
the amount and distribution of fees among the other Lenders. It is further
understood and agreed that (i) no additional agents, co-agents, co-arrangers or
co-bookrunners shall be appointed, or other titles, names or roles conferred to
any other Lender or any other person or entity, by you in respect of the
Financing, (ii) the amount and distribution of fees among the other Lenders will
be at GECM’s discretion and (iii) no other Lender will be offered by, or receive
from, you compensation of any kind for its participation in the Financing,
except in each case as expressly provided for in this Commitment Letter or the
Fee Letter or with the prior consent of GECM.
You agree to actively assist and to cooperate with GE Capital and GECM in
connection with the Primary Syndication. Such assistance shall include
(a) promptly preparing and providing to GE Capital and GECM all information with
respect to the Borrower prepared by or on behalf of the Borrower and its
subsidiaries relating to the Transaction and the other transactions contemplated
hereby, including all financial information and projections (the “Projections”),
as GE Capital and GECM may reasonably request in connection with the Primary
Syndication, (b) participating in Lender and other relevant meetings (including
meetings with rating agencies) in connection with the Primary Syndication,
(c) providing direct contact during the Primary Syndication between the
Borrower’s senior management, representatives and advisors, on the one hand, and
potential Lenders, on the other hand, (d) using your commercially reasonable
efforts to ensure that GECM’s syndication efforts benefit from Borrower’s
existing banking relationships, and (e) assisting GECM in the preparation of
confidential information memoranda, presentations and other information
materials regarding the Financing to be used in connection with the Primary
Syndication and confirming, prior to such materials being made available to
potential Lenders, the accuracy of such materials as set forth under
“Information” below.
     Until the earliest of (i) the date on which a Successful Syndication (as
defined in the Fee Letter) occurs, (ii) 60 days following the date of the
initial funding under the Financing Documentation and (iii) in the event that no
funding under the Financing has occurred as of such time, the expiration of this
Commitment Letter, the Borrower shall not (and Borrower shall cause Borrower’s
subsidiaries not to), without the prior written consent of GECM, offer, issue,
place, syndicate or arrange any debt or preferred equity securities or debt
facilities (including any renewals, restatements, restructuring or refinancings
of any existing debt or preferred equity securities or debt facilities), attempt
or agree to do any of the foregoing, announce or authorize the announcement of
any of the foregoing, or engage in discussion concerning any of the foregoing.
Information.
You hereby represent and covenant, to the best knowledge of your responsible
officers, that (a) all information, taken as a whole, other than the Projections
and general economic or specific industry information developed by, and obtained
from, third-party sources (the “Information”) that has been or will be made
available to GE Capital and GECM by you or any of your subsidiaries or
representatives is or will be, when furnished, true and correct in all material
respects and does not or will not, when

2



--------------------------------------------------------------------------------



 



furnished, contain any untrue statement of a material fact or omit to state a
material fact necessary in order to make the statements contained therein not
materially misleading in light of the circumstances under which such statements
are made and (b) the Projections that have been or will be made available to us
by the Borrower or any of the Borrower’s subsidiaries or representatives have
been or will be prepared in good faith based upon assumptions believed to be
reasonable by your responsible officers (it being understood that the
Projections are not forecasts and that the actual results may vary from the
Projections and the variances may be material). You agree that if at any time
prior to the initial funding of the Financing any of the representations in the
preceding sentence would be materially incorrect if the Information or
Projections were being furnished, and such representations were being made, at
such time, then you will promptly supplement the Information or the Projections,
as the case may be, so that such representations will be correct in all material
respects under those circumstances. You understand that in arranging and
syndicating the Financing we may use and rely on the Information and Projections
without independent verification thereof.
You hereby authorize and agree on behalf of yourself and your subsidiaries, that
the Information, the Projections and all other information provided by or on
behalf of you and your subsidiaries to GE Capital and GECM regarding you and
your subsidiaries, the Transaction and the other transactions contemplated
hereby and delivered to GE Capital and GECM in connection with the Financing
(collectively, “Evaluation Material”) may be disseminated by or on behalf of GE
Capital and GECM, and made available, to potential other Lenders and other
persons, who have agreed to be bound by customary confidentiality undertakings
(including, “click-through” agreements), all in accordance with GECM’s standard
loan syndication practices (whether transmitted electronically by means of a
website, e-mail or otherwise, or made available orally or in writing, including
at potential Lender or other meetings). You hereby further authorize GECM to
download copies of your logos from your website and post copies thereof on an
Intralinks® or similar workspace and use such logos on any confidential
information memoranda, presentations and other marketing and materials prepared
in connection with the Primary Syndication.
At GECM’s request, you agree to assist in the preparation of Evaluation
Material, including a version of the information memorandum, lender presentation
and other information materials, consisting exclusively of information that is
either publicly available with respect to you and your subsidiaries and parent
companies, or that is not material with respect to you, or your subsidiaries and
you or your subsidiaries’ securities for purposes of United States federal and
state securities laws. You further acknowledge and agree to instruct us from
time to time as to whether the following documents and materials are to be
distributed to both Public Lenders and Private Lenders or only to Private
Lenders (each as defined below): term sheets with respect to the Financing and
the Transaction, and administrative materials of a customary nature prepared by
GE Capital and GECM for prospective Lenders, such as a lender meeting
invitation, bank allocation, if any, and funding and closing memorandum. Before
distribution of any information memoranda, you agree to execute and deliver to
us a letter in which you authorize distribution of a version of such information
memorandum to prospective Lenders and their employees (each, a “Private Lender”)
willing to receive material non-public information with respect to the Borrower
and your securities (collectively, “MNPI”), and a separate letter in which you
authorize distribution of a version of such information memorandum to
prospective Lenders (each, a “Public Lender”) that does not contain MNPI and
represent that no MNPI is contained therein. You also hereby agree that unless
specifically labeled “Private — Contains Non-Public Information,” no Evaluation
Material disseminated to GE Capital, GECM and the potential other Lenders by the
Borrower, its subsidiaries or representatives in connection with the Financing
will contain any MNPI.

3



--------------------------------------------------------------------------------



 



Fee Letter.
As consideration for GE Capital’s and GECM’s agreements hereunder you agree to
pay, subject to the initial funding under the Revolving Credit Facility, GE
Capital and such other specified parties, if any, the fees as set forth in the
Term Sheet and in the Fee Letter dated the date hereof and delivered herewith
with respect to the Financing (the “Fee Letter”). Once paid, such fees shall not
be refundable under any circumstances.
Conditions.
The commitment and agreements of GE Capital hereunder, and the agreements of
GECM to provide the services described herein, are subject to the following:
(a) the execution and delivery of the Financing Documentation reasonably
acceptable to GE Capital and its counsel on the terms summarized in the Term
Sheet, (b) with respect to the initial funding under the Revolving Credit
Facility, GE Capital not becoming aware after the date hereof of any information
not previously disclosed to GE Capital affecting the Borrower and its current
subsidiaries that in GE Capital’s judgment is inconsistent in a material and
adverse manner with information disclosed to GE Capital prior to the date
hereof, (c) GECM having been afforded a period of time acceptable to GECM,
following your written authorization for the release of the confidential
information memorandum prepared as part of the Evaluation Material and
immediately prior to the date of the initial funding under the Financing
Documentation to complete the Primary Syndication, (d) your compliance in all
material respects with the terms and provisions of this Commitment Letter and
the Fee Letter and (e) the other conditions set forth in the Term Sheet
(including, without limitation, in Schedule I thereto) and the Fee Letter.
Expenses.
     By signing this Commitment Letter you agree to pay, subject to the terms of
the Fee Letter, upon demand to GE Capital and GECM all reasonable out-of-pocket
expenses (including, but not limited to, all reasonable costs and fees of
external legal counsel, auditors and other consultants and advisors, due
diligence reports, escrow costs (if applicable), recording and transfer fees and
taxes, title charges and survey costs) incurred in connection with this
Commitment Letter, the Fee Letter, the Transaction, the Financing and the
transactions contemplated hereby (and the negotiation, documentation, closing
and syndication thereof).
Confidentiality.
GE Capital is delivering this Commitment Letter to you with the understanding
that you will not disclose the contents of this Commitment Letter, the Fee
Letter or GE Capital’s or GECM’s involvement or interest in providing and
arranging the Financing to any third party (including, without limitation, any
financial institution or intermediary) without GE Capital’s prior written
consent other than to (a) Odyssey Investment Partners LLC (the “Sponsor”) and
those individuals who are your and the Sponsor’s respective directors, officers,
employees, agents, auditors or advisors in connection with the Financing, and
(b) as may be compelled in a judicial or administrative proceeding or as
otherwise required by law (in which case you agree to inform GE Capital promptly
thereof). You agree to inform all such persons who receive (a) information
included in this Commitment Letter or the Fee Letter concerning GE Capital or
GECM or (b) this Commitment Letter or the Fee Letter or the information
contained therein that, in each case, such information is confidential and may
not be used for any purpose other than in connection with

4



--------------------------------------------------------------------------------



 



the Transaction and may not be disclosed to any other person. GE Capital
reserves the right to review and approve, in advance, all materials, press
releases, advertisements and disclosures that you prepare or that are prepared
on your behalf that contain GE Capital’s or any affiliate’s name or describe GE
Capital’s financing commitment or GECM’s role and activities with respect to the
Financing.
Indemnity.
Regardless of whether the Financing closes, you agree to (a) indemnify, defend
and hold each of GE Capital, GECM, each Lender, and their respective affiliates
and the principals, directors, officers, employees, representatives, agents and
third party advisors of each of them (each, an “Indemnified Person”), harmless
from and against all losses, claims, expenses (including, but not limited to,
reasonable attorneys’ fees), damages, and liabilities of any kind (including,
without limitation, any environmental liabilities) which may be incurred by, or
asserted against, any such Indemnified Person in connection with, arising out
of, or relating to, this Commitment Letter, the Fee Letter, the Financing, the
use or the proposed use of the proceeds thereof, the Transaction, any other
transaction contemplated by this Commitment Letter, any other transaction
related thereto and any claim, litigation, investigation or proceeding relating
to any of the foregoing (each, a “Claim”, and collectively, the “Claims”),
regardless of whether such Indemnified Person is a party thereto, and
(b) reimburse each Indemnified Person upon demand for all reasonable
out-of-pocket expenses (including, without limitation, reasonable legal
expenses) incurred by it in connection with investigating, preparing to defend
or defending, or providing evidence in or preparing to serve or serving as a
witness with respect to, any lawsuit, investigation, claim or other proceeding
relating to any of the foregoing (each, an “Expense”); provided that no
Indemnified Person shall be entitled to indemnity hereunder in respect of any
Claim or Expense to the extent that the same is found by a final judgment of a
court of competent jurisdiction to have resulted from the gross negligence,
willful misconduct or bad faith of such Indemnified Person. Under no
circumstances shall GE Capital, GECM or any of their respective affiliates be
liable for any punitive, exemplary, consequential or indirect damages that may
be alleged to result in connection with, arising out of, or relating to, any
Claims, this Commitment Letter, the Fee Letter, the Financing, the use or the
proposed use of the proceeds thereof, the Transaction, any other transaction
contemplated by this Commitment Letter and any other transaction related
thereto. Furthermore, you hereby acknowledge and agree that the use of
electronic transmission is not necessarily secure and that there are risks
associated with such use, including risks of interception, disclosure and abuse.
You agree to assume and accept such risks by hereby authorizing the transmission
of electronic transmissions, and you agree that each of GE Capital, GECM or any
of their respective affiliates will not have any liability for any damages
arising from the use of such electronic transmission systems unless such damages
are found by a final judgment of a court of competent jurisdiction to have
resulted from the gross negligence, willful misconduct or bad faith of GE
Capital, GECM or any of their respective affiliates.
Sharing Information; Absence of Fiduciary Relationship.
You acknowledge that GE Capital, GECM and their affiliates may be providing debt
financing, equity capital or other services to other companies in respect of
which you may have conflicting interests regarding the transactions described
herein and otherwise. None of GE Capital, GECM or any of their respective
affiliates will furnish confidential information obtained from you, the Sponsor
and your and their respective officers, directors, employees, attorneys,
accountants or other advisors by virtue of the transactions contemplated by this
Commitment Letter or its other relationships with you to other companies. You
also acknowledge that none of GE Capital, GECM or any of their respective
affiliates has any obligation to use in connection with the transactions
contemplated by this Commitment Letter, or furnish to you, the Sponsor, and your
and their respective officers, directors, employees, attorneys, accountants or
other advisors, confidential information obtained by GE Capital, GECM or any of
their respective affiliates from other companies.

5



--------------------------------------------------------------------------------



 



You further acknowledge and agree that (a) no fiduciary, advisory or agency
relationship between you, GE Capital or GECM has been or will be created in
respect of any of the transactions contemplated by this Commitment Letter,
irrespective of whether GE Capital, GECM and/or their respective affiliates have
advised or are advising you on other matters and (b) you will not bring or
otherwise assert any claim against GE Capital or GECM for breach of fiduciary
duty or alleged breach of fiduciary duty and agree that neither GE Capital nor
GECM shall have any liability (whether direct or indirect) to you in respect of
such a fiduciary duty claim or to any person asserting a fiduciary duty claim on
behalf of or in right of you, including your stockholders, employees or
creditors.
Assignments and Amendments.
This Commitment Letter shall not be assignable by you without the prior written
consent of GE Capital (and any purported assignment without such consent shall
be null and void), is intended to be solely for the benefit of the parties
hereto and is not intended to confer any benefits upon, or create any rights in
favor of, any person other than the parties hereto and the Indemnified Persons.
GE Capital may transfer and assign its commitment hereunder, in whole or in
part, on the terms and conditions set forth herein to any of its affiliates or
to any other prospective Lender (other than Excluded Lenders) in connection with
the Primary Syndication or otherwise; provided that GE Capital shall not be
released from the portion of its commitment hereunder that has been so
transferred and assigned until immediately following the initial funding under
the Financing Documentation on the Closing Date.
This Commitment Letter may not be amended or waived except by an instrument in
writing signed by you and GE Capital. GE Capital and GECM may perform the duties
and activities described hereunder through any of their respective affiliates
and the provisions of the paragraph entitled “Indemnity” shall apply with equal
force and effect to any of such affiliates so performing any such duties or
activities.
Counterparts and Governing Law.
This Commitment Letter may be executed in counterparts, each of which shall be
deemed an original and all of which counterparts shall constitute one and the
same document. Delivery of an executed signature page of this Commitment Letter
by facsimile transmission or electronic transmission (in “pdf” format) shall be
effective as delivery of a manually executed counterpart hereof.
The laws of the State of New York shall govern all matters arising out of, in
connection with or relating to this Commitment Letter, including, without
limitation, its validity, interpretation, construction, performance and
enforcement.
Venue and Submission to Jurisdiction.
You consent and agree that the state or federal courts located in New York
County, State of New York, shall have exclusive jurisdiction to hear and
determine any claims or disputes between or among any of the parties hereto
pertaining to this Commitment Letter, any transaction relating hereto, any other
financing related thereto, and any investigation, litigation, or proceeding in
connection with, related to or arising out of any such matters, provided, that
you acknowledge that any appeals from those courts may have to be heard by a
court located outside of such jurisdiction. You expressly submit and consent in
advance to such jurisdiction in any action or suit commenced in any such court,
and hereby waive any objection, which either of them may have based upon lack of
personal jurisdiction, improper venue or inconvenient forum.

6



--------------------------------------------------------------------------------



 



Waiver of Jury Trial.
THE PARTIES HERETO, TO THE EXTENT PERMITTED BY LAW, WAIVE ALL RIGHT TO TRIAL BY
JURY IN ANY ACTION, SUIT, OR PROCEEDING ARISING OUT OF, IN CONNECTION WITH OR
RELATING TO, THIS COMMITMENT LETTER, THE FEE LETTER, THE FINANCING AND ANY OTHER
TRANSACTION CONTEMPLATED HEREBY. THIS WAIVER APPLIES TO ANY ACTION, SUIT OR
PROCEEDING WHETHER SOUNDING IN TORT, CONTRACT OR OTHERWISE.
Survival.
The provisions of this letter set forth under this heading and the headings
“Syndication”, “Information”, “Expenses”, “Confidentiality”, “Indemnity”,
“Assignments and Amendments”, “Counterparts and Governing Law”, “Venue and
Submission to Jurisdiction” and “Waiver of Jury Trial” shall survive the
termination or expiration of this Commitment Letter and shall remain in full
force and effect regardless of whether the Financing closes or Financing
Documentation shall be executed and delivered; provided that in the event the
initial funding under the Revolving Credit Facility occurs or the Financing
Documentation shall be executed and delivered, the provisions under the heading
“Syndication” and “Information” shall survive only until the completion of a
Successful Syndication and the remaining provisions shall be automatically
terminated and superseded by the provisions of the Financing Documentation upon
the initial funding thereunder.
Integration.
This Commitment Letter and the Fee Letter supersede any and all discussions,
negotiations, understandings or agreements, written or oral, express or implied,
between or among the parties hereto and any other person as to the subject
matter hereof.
Patriot Act.
GE Capital hereby notifies you that pursuant to the requirements of the USA
PATRIOT Act, Title III of Pub. L. 107-56 (signed into law October 26, 2001) (the
“PATRIOT Act”), each Lender may be required to obtain, verify and record
information that identifies Borrower, which information includes the name,
address, tax identification number and other information regarding Borrower that
will allow such Lender to identify Borrower in accordance with the PATRIOT Act.
This notice is given in accordance with the requirements of the PATRIOT Act and
is effective as to each Lender.
[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

7



--------------------------------------------------------------------------------



 



Please indicate your acceptance of the terms hereof and of the Fee Letter by
signing in the appropriate space below and in the Fee Letter and returning to GE
Capital such signature pages to this Commitment Letter and the Fee Letter by
5:00 p.m., (New York time) on November 13, 2007. Unless extended in writing by
GE Capital (which extension may be granted or withheld by GE Capital in its sole
discretion), the commitments contained herein shall expire on the first to occur
of (a) the date and time referred to in the previous sentence unless you shall
have executed and delivered a copy of this Commitment Letter and the Fee Letter
as provided above and (b) 5:00 p.m. (New York time) on January 25, 2008 unless
the initial funding under the Revolving Credit Facility is consummated on or
before that date on the terms, and subject to the conditions, contained herein.

              Sincerely,    
 
            GENERAL ELECTRIC CAPITAL CORPORATION    
 
           
By:
  /s/ Michelle Handy              
 
  Name:   Michelle Handy     
 
  Title:   Duly Authorized Signatory     
 
            AGREED AND ACCEPTED     THIS 13TH DAY OF NOVEMBER, 2007.    
 
            DAYTON SUPERIOR CORPORATION    
 
            By:   /s/ Edward J. Puisis              
 
  Name:   Edward J. Puisis    
 
  Title:   Executive Vice President and Chief Financial Officer    

Exhibit A to Commitment Letter
$250,000,000 Senior Secured Credit Facility
Summary of Terms
November 9, 2007
     This is the Term Sheet described as Exhibit A in that certain letter dated
November 9, 2007. Capitalized terms used herein without definition shall have
the meanings assigned to them in the letter referenced above.

     
Borrower:
  Dayton Superior Corporation, a Delaware corporation (“Borrower”), and together
with its subsidiaries, collectively, the “Group Members”).

 



--------------------------------------------------------------------------------



 



     
Guarantors:
  Borrower’s existing and subsequently acquired or formed direct and indirect
domestic subsidiaries (each, a “Guarantor” and collectively, the “Guarantors”).
 
   
Administrative Agent and Collateral Agent:
  General Electric Capital Corporation (“GE Capital”)
 
   
Sole Lead Arranger and Book Runner:
  GE Capital Markets, Inc. (“GECM”)
 
   
Lenders:
  A syndicate of financial institutions (including GE Capital individually)
arranged by GECM in consultation with the Borrower other than Excluded Lenders.
 
   
Facilities:
  $250,000,000 in senior secured credit facilities (the “Facilities”) consisting
of the following:
 
   
 
  Term Loan: A term loan of $100,000,000 (the “Term Loan”) will be advanced in
one drawing on the Closing Date (as hereinafter defined) and will be repayable
in scheduled installments of principal equal to 0.25% of the original principal
amount thereof per calendar quarter (beginning with the first day of the first
calendar quarter beginning after the date that such Term Loan is made) with the
remaining outstanding principal balance being repayable in full on the date (the
“Maturity Date”) that is the sixth anniversary of the Closing Date; provided,
that the Maturity Date shall be March 14, 2009 if (and only if) the Borrower’s
13% senior subordinated notes due June, 2009 (the “09 Notes”) have not been
redeemed and retired on such date (such date, the “Earlier Maturity Date”).
Amounts repaid on the Term Loan may not be reborrowed.
 
   
 
  Revolving Credit Facility: A revolving credit facility (the “Revolving Credit
Facility”) of $150,000,000 under which borrowings may be made, subject to
Availability (as defined below), from time to time during the period from the
Closing Date until the Maturity Date.
 
       
A. Letters of Credit. Up to $30,000,000 of the Revolving Credit Facility,
subject to Availability, will be available for the issuance of letters of credit
(“Letters of Credit”) for the account of Borrower. No Letter of Credit will have
a termination date that is later than (a) 30 days prior to the Maturity Date and
(b) other than through the operation of “evergreen provisions” (which shall in
no event extend beyond the 30 days prior to the Maturity Date), one year after
the date of issuance. Until the 09 Notes are redeemed and retired in full as

 



--------------------------------------------------------------------------------



 



     
 
 
contemplated in the definition of “Maturity Date” no Letter of Credit shall have
a termination date beyond the date 30 days prior to the Earlier Maturity Date.
 
   
 
 
B. Swing Line Loans. Up to $10,000,000 of the Revolving Credit Facility, subject
to Availability, will be available to Borrower for swing line loans from GE
Capital.
 
   
Availability:
  Borrowing availability (“Availability”) under the Revolving Credit Facility
will be limited to the sum of (a) 85% of the eligible accounts receivable of
Borrower and its domestic subsidiaries which are not more than 120 days past
invoice date and 80% of the net amount of eligible accounts of Borrower and its
domestic subsidiaries which are more than 120 and not more than 150 days past
invoice date plus (b) the lesser of 60% of the cost or 85% of the net orderly
liquidation value of eligible inventory of the Borrower and its domestic
subsidiaries, less (c) $15,000,000; in each case, less such reserves as the
Agent may impose from time to time in its reasonable credit judgment, (the
“Borrowing Base”), but not to exceed the lesser of the maximum amount of the
revolving credit commitments or the amount allowed under the indenture governing
the 09 Notes, as amended (the “Senior Subordinated Notes Indenture”).
 
   
 
  Eligibility criteria substantially the same as that in the Existing Credit
Facility will be set forth in the Financing Documentation. Administrative Agent
will retain the right from time to time, in its Permitted Discretion (as defined
below), to adjust advance rates and standards of eligibility and to establish
reserves against availability.
 
   
 
  “Permitted Discretion” means a determination made in good faith and in the
exercise of reasonable (from the perspective of a secured asset-based lender)
business judgment.
 
   
Use of Proceeds:
  The proceeds of the loans and advances under the Facilities (collectively, the
“Loans”) will be used (a) in the case of Loans under the Revolving Credit
Facility and the Term Loan on the Closing Date solely to refinance indebtedness
under the Existing Credit Facility and certain other indebtedness of the
Borrower and to pay costs, fees, interest and expenses in connection therewith
and to redeem and retire all of the 08 Notes and discharge the indenture, dated
as of June 9, 2003 as amended (the “Senior Notes Indenture”), under which the 08
Notes were issued, and to pay interest, premiums, fees and expenses incurred in
connection with such

 



--------------------------------------------------------------------------------



 



     
 
  redemption and retirement, and (b) in the case of the Loans under the
Revolving Credit Facility made after the Closing Date, for working capital and
general corporate and similar purposes.
 
   
Interest:
  Interest will be payable on the unpaid principal amount of (a) Loans under the
Revolving Credit Facility, at a rate per annum equal to, at the option of
Borrower (i) the Base Rate (as defined below) plus the Applicable Margin (as
defined below), payable in arrears on the first business day of each month or
(ii) so long as no event of default exists on the first day of the interest
period or on the date notice of election of such interest period is given, the
Eurodollar Rate (as defined below) plus the Applicable Margin, payable at the
end of the relevant interest period, but in any event, at least quarterly or
(b) in the case of the Term Loan, at a rate per annum equal to, at the option of
Borrower (i) the Base Rate (as defined below) plus the Applicable Margin (as
defined below), payable in arrears on the first business day of each month or
(ii) so long as no event of default exists on the first day of the interest
period or on the date notice of election of such interest period is given, the
Eurodollar Rate (as defined below) plus the Applicable Margin, payable at the
end of the relevant interest period, but in any event, at least quarterly.
 
   
 
  “Base Rate” means a floating rate of interest per annum equal to the higher of
the rate publicly quoted from time to time by The Wall Street Journal as the
“base rate on corporate loans posted by at least 75% of the nation’s 30 largest
banks” and the federal funds rate plus 50 basis points. “Eurodollar Rate” means,
for each interest period, the offered rate for deposits in U.S. dollars in the
London interbank market for the relevant interest period which is published by
the British Bankers’ Association, and currently appears on Reuters Screen
LIBOR01 Page, as of 11:00 a.m. (London time) on the day which is 2 business days
prior to the first day of such interest period adjusted for reserve
requirements. When selecting the Eurodollar Rate option, Borrower will be
entitled to choose 1, 2, 3, 6, or, subject to availability by all affected
Lenders, 9 or 12 month interest periods.
 
   
 
  All interest will be calculated based on a 360-day year (or, in the case of
Base Rate loans calculated by reference to the prime rate, a 365/366-day year)
and actual days elapsed. The Financing Documentation will set forth appropriate
detail describing the exact method of calculation and relevant reserve
requirements for the interest rates referred to above as well as Eurodollar Rate

 



--------------------------------------------------------------------------------



 



     
 
  breakage provisions, Eurodollar Rate borrowing mechanics and other Eurodollar
Rate definitions.
 
   
 
  The “Applicable Margin” (on a per annum basis) means:
 
   
 
  (a) with respect to the Term Loan, (i) 2.75% per annum, in the case of Base
Rate loans, and (ii) 3.75% per annum, in the case of Eurodollar Rate loans; and
 
   
 
  (b) with respect to Loans under the Revolving Credit Facility, 1.25% per
annum, in the case of Base Rate Loans, and 2.25% per annum, in the case of
Eurodollar Rate Loans.
 
   
 
  Adjustments in the Applicable Margins for the Revolving Credit Facility will
be implemented quarterly, on a prospective basis, from and after the first day
of the first calendar month that occurs more than one (1) day after the first
delivery after the Closing Date of Borrower’s quarterly financial statements
(the “Pricing Grid”). Failure to timely deliver such financial statements shall,
in addition to any other remedy provided for in the Financing Documentation,
result in an increase of the Applicable Margins to the highest level of such
pricing grid until such financial statements are delivered. Downward adjustments
will only take effect (and only remain effective) in the absence of the
continuation of certain material defaults (to be determined).

     
If Daily Average Availability for the Fiscal Quarter is:
  Level of Applicable Margins:
less than $40,000,000
  Level I
less than $65,000,000, but equal to or more than $40,000,000
  Level II
more than $65,000,000
  Level III

                              Applicable Margins     Level I   Level II   Level
III
Applicable Revolver Margin for Base Rate Loans
    1.50 %     1.25 %     1.00 %
Applicable Revolver Margin for Eurodollar Loans
    2.50 %     2.25 %     2.00 %

     
Default Rate:
  From and after the occurrence of a payment or bankruptcy event of default, or,
at the election of the Administrative Agent or the Required Lenders, certain
other material defaults (to be mutually agreed upon), all amounts under the
Financing Documentation shall bear

 



--------------------------------------------------------------------------------



 



     
 
  interest at the applicable interest rate (including those obligations which
are determined by reference to the rate applicable to any other obligation) plus
2% per annum and the Letter of Credit Fee (as defined below) shall be increased
by 2% per annum.
 
   
Interest Rate Protection:
  Borrower shall obtain, within a time period to be agreed following the Closing
Date, interest rate protection agreements on terms and with counterparties
reasonably satisfactory to the Administrative Agent in effect for 50% of the
notional principal amount of the Term Loan for three (3) years following the
Closing Date.
 
   
Fees:
  In addition to the fees payable to GE Capital as specified in the Fee Letter,
Borrower shall pay the following fees:
 
   
 
  A fee of 0.375% per annum of the average daily balance of the unused portion
of the Revolving Credit Facility will be payable quarterly in arrears (the
“Unused Line Fee”).
 
   
 
  A Letter of Credit fee (the “Letter of Credit Fee”) equal to the maximum
undrawn face amount of all outstanding Letters of Credit multiplied by an annual
rate equal to the Applicable Margin for Loans under the Revolving Credit
Facility bearing interest based on the Eurodollar Rate will be due and payable
quarterly in arrears. Borrower shall also pay certain fees, documentary and
processing charges to an issuer of Letters of Credit as separately agreed with
such issuer or in accordance with such issuer’s standard schedule at the time of
determination thereof.
 
   
 
  All fees will be calculated based on a 360-day year and actual days elapsed.
 
   
Prepayments:
  Borrower shall make the following mandatory prepayments with respect to the
Term Loan (subject to certain basket amounts and exceptions to be mutually
agreed in the Financing Documentation):  
 
  (a) Excess Cash Flow. Prepayments in an amount equal to 75% of Excess Cash
Flow (to be defined in the Financing Documentation) beginning with the fiscal
year ending 2009, with reductions to be agreed upon based upon achievement and
maintenance of leverage ratios to be agreed.
 
   
 
  (b) Debt Issuances. Prepayments in an amount equal to 50% of the net cash
proceeds of issuances of debt obligations of Borrower and its subsidiaries
(other than

 



--------------------------------------------------------------------------------



 



     
 
  debt permitted under the definitive credit documentation).
 
   
 
  (c) Asset Sales. Prepayments in an amount equal to 100% of the net cash
proceeds of the sale or other disposition of any property or assets (other than
the sale of inventory (including, without limitation, items included in the
rental fleet) in the ordinary course of business and certain other dispositions
to be mutually agreed) of Borrower or its subsidiaries (including insurance and
condemnation proceeds), subject, in the case of asset sales of property in which
the Term Loan have a first priority security interest to customary 365-day
reinvestment provisions.
 
   
 
  Mandatory prepayments described in clauses (a) and (b) above will be applied
to the outstanding principal balance of the Term Loan (applied pro rata to
remaining installments thereof).
 
   
 
  In the case of asset sales of property in which the Facilities in respect of
the Term Loan have a first priority security interest, mandatory prepayments
described in clause (c) above shall be applied to the outstanding principal
balance of the Term Loan (applied pro rata to remaining installments thereof).
 
   
 
  In the case of asset sales of property in which the Revolving Credit Facility
has a first priority security interest, mandatory prepayments of the Revolving
Credit Facility will be required on the same terms as those applicable to Term
Loan prepayments under clause (c) above and shall be applied to pay obligations
under the Revolving Credit Facility (without a permanent reduction of the
commitments thereunder) and to provide cash collateral equal to 105% of the
undrawn amount of Letters of Credit and thereafter to the prepayment of the Term
Loan (applied pro rata to remaining installments of principal thereof).
 
   
 
  To the extent that the Loans and Letters of Credit outstanding under the
Revolving Credit Facility exceed the Borrowing Base or the maximum amount
allowed to be outstanding under the Revolving Credit Facility, the Borrower
shall immediately repay the revolving Loans to eliminate such excess.
 
   
 
  Voluntary prepayments of the Loans and terminations and reductions of the
unfunded commitments under the Facilities will be permitted at any time in whole
or in part without premium or penalty, but the Borrower will

 



--------------------------------------------------------------------------------



 



     
 
  be required to pay breakage costs in connection with any voluntary prepayments
of Eurodollar Rate Loans made on a date other than the last day of an interest
period. Voluntary prepayments shall be applied to the remaining installments of
the Term Loan as directed by Borrower.
 
   
 
  All voluntary and mandatory prepayments shall be accompanied by accrued
interest on the amount prepaid to the date of prepayment.
 
   
Collateral:
  All obligations of Borrower under the Revolving Credit Facility and of the
Guarantors under the guarantees in respect thereof will be secured by (1) a
first priority perfected security interests in (a) all accounts and other
receivables for goods sold or leased or services rendered whether or not earned
(“Receivables”); (b) all inventory (including, without limitation, the rental
fleet) of any kind wherever located (“Inventory”); (c) all instruments, chattel
paper and other contracts evidencing, or substituted for, any Receivable;
(d) all guarantees, letters of credit, security and other credit enhancements
for the Receivables; (e) all documents of title for any Inventory; (f) all
claims and causes of action in any way relating to any of the Receivables or
Inventory; (g) all bank accounts into which any proceeds of Receivables or
Inventory are deposited (including all cash and other funds on deposit therein);
(h) all books and records relating to any of the foregoing; (i) all
substitutions, replacements, accessions, products or proceeds (including,
without limitation, insurance proceeds) of any of the foregoing (collectively,
the “Revolving Credit Priority Collateral”). GE Capital would have the right to
utilize, at no cost or expense, any trade-names, trademarks, copyrights or other
intellectual property to the extent necessary or appropriate and permitted by
applicable law in order to sell, lease or otherwise dispose of any of the
Revolving Credit Priority Collateral, and (2) a second priority security
interest in all other existing and after-acquired real and personal property
(other than leaseholds) of Borrower and each Guarantor, including, without
limitation, 100% of the outstanding equity interests of domestic subsidiaries of
the Borrower, and 66% of the outstanding equity interests of foreign
subsidiaries directly owned by the Borrower or any domestic subsidiary of the
Borrower.
 
   
 
  All obligations of Borrower under the Facilities in respect of the Term Loan
and under any interest rate protection or other hedging arrangements entered
into with or supported by a Lender (or any affiliate of any Lender) and of the
Guarantors under the guarantees in

 



--------------------------------------------------------------------------------



 



     
 
  respect thereof will be secured by (1) a second priority security interest in
all Revolving Credit Priority Collateral, and (2) a first priority perfected
security interests in substantially all other existing and after-acquired real
and personal property (other than leaseholds) of Borrower and each Guarantor,
including, without limitation, 100% of the outstanding equity interests of
domestic subsidiaries of the Borrower, and 66% of the outstanding equity
interests of foreign subsidiaries directly owned by the Borrower or any domestic
subsidiary of the Borrower.
 
   
 
  The property securing the Revolving Credit Facility and the Facilities in
respect of the Term Loan shall be hereafter referred to as the “Collateral.”
 
   
 
  The Borrower and the Guarantors will not be required to (a) take any action to
perfect a security interest in any asset where the Administrative Agent
determines in its reasonable judgment that the cost of perfection is excessive
in relation to the benefit thereof, or (b) make any fixture filings.
 
   
 
  The Collateral will be free and clear of other liens, claims, and
encumbrances, except permitted liens and encumbrances reasonably acceptable to
Administrative Agent (to be set forth in the Financing Documentation).
 
   
 
  Proceeds from the realization of the Revolving Credit Priority Collateral
shall be applied first to all obligations (including principal, interest, fees,
indemnities and expenses) in respect of the Revolving Credit Facility until paid
in full, and to provide cash collateral in an amount equal to 105% of the
undrawn amount of Letters of Credit, and then to obligations, if any, in respect
of the Term Loan. Proceeds from the realization of the Collateral, other than
the Revolving Credit Facility Priority Collateral, shall be applied first to all
obligations (including principal, interest, fees, indemnities and expenses) in
respect of the Term Loan until paid in full, and thereafter shall be applied to
all obligations (including principal, interest, fees, indemnities and expenses)
in respect of the Revolving Credit Facility until paid in full, and to provide
cash collateral in an amount equal to 105% of the undrawn amount of Letters of
Credit.
 
   
 
  The respective priorities and rights with respect to the Revolving Credit
Facility, on the one hand, and the Facilities in respect of the Term Loan, on
the other hand, shall be set forth in an intercreditor agreement in form

 



--------------------------------------------------------------------------------



 



     
 
  and substance satisfactory to the Borrower and the Administrative Agent.
 
   
 
  The Financing Documentation for the Revolving Credit Facility shall be
separate and distinct from the Financing Documentation for the Facilities in
respect of the Term Loan.
 
   
Conditions Precedent for Closing the Revolving Credit Facility and the Term
Loan:
  The availability of the initial Loan under the Revolving Credit Facility and
the Term Loan will be conditioned only upon the satisfaction of the conditions
set forth in Schedule I(A) hereto (the date upon which such conditions precedent
to the initial funding under the Revolving Credit Facility and the Term Loan
shall be satisfied, the “Closing Date”), and the conditions for each borrowing
set forth immediately below.
 
   
Conditions Precedent to each Borrowing (including the Term Loan) under the
Facilities:
  All of the representations and warranties in the Financing Documentation shall
be true and correct in all material respects; no default or event of default
shall be continuing; and delivery of any relevant borrowing notices or letter of
credit requests and any other documents or information required to be delivered
pursuant to the terms of the Financing Documentation.
 
   
Representations and Warranties:
  The Financing Documentation will contain representations and warranties
applicable to the Group Members substantially similar to those in the Existing
Credit Facility.
 
   
Affirmative Covenants:
  The Financing Documentation shall contain such affirmative covenants
applicable to the Group Members as are usual and customary for financings of
this kind, and such other affirmative covenants reasonably deemed appropriate by
Administrative Agent for the Transaction, including, without limitation, the
following: preservation of corporate existence, compliance with laws (including
environmental laws), payment of material taxes and other claims resulting in
liens, maintenance of material properties, permits, insurance and books and
records, and access to books and records and visitation rights, use of proceeds,
further assurances (including provision of additional collateral and guaranties
consistent with the paragraph above entitled “Collateral”); notices of defaults,
material litigation and other material events to be mutually agreed; maintenance
of cash management systems (other than with respect to zero balance payroll

 



--------------------------------------------------------------------------------



 



     
 
  accounts, trust accounts and the amounts deposited therein) on terms to be
mutually agreed and completion of field examinations and inventory appraisals
(which shall be completed semi-annually, or more frequently when monthly average
Availability falls below $20,000,000 or while an event of default is
continuing).
 
   
Financial Covenants:
  While the Term Loan is outstanding, a maximum leverage ratio and a minimum
interest coverage ratio will be tested quarterly in amounts to be determined
with a minimum 25% cushion (the “Covenant Cushion”) as against the projected
financial performance reflected in the business plan delivered by the Borrower
to GECM in November 2007; provided that the first test date will be the first
full fiscal quarter that ends after the Closing Date.
 
   
Reporting Requirements:
  The Financing Documentation shall contain such financial and other reporting
requirements applicable to the Group Members as are usual and customary for
financings of this kind, and such other financial and reporting requirements
reasonably deemed appropriate by Administrative Agent for the Transaction,
including, without limitation, the following:
 
   
 
  Delivery of monthly and quarterly financial statements and of annual audited
financial statements; delivery of management letters; delivery of projections
and an annual business plan; delivery of borrowing base certificates (which
shall be delivered monthly, or more frequently following an event of default or
when Availability falls below a threshold to be determined); and delivery of
other collateral and other reports substantially as provided in the Existing
Credit Facility.
 
   
Negative Covenants:
  The Financing Documentation shall contain such negative covenants applicable
to the Group Members as are usual and customary for financings of this kind, and
such other negative covenants reasonably deemed appropriate by Administrative
Agent for the Transaction (with exceptions and baskets to be mutually agreed
upon), including, without limitation, the following:
 
   
 
  Limitations on indebtedness (including guaranties and speculative hedging
transactions), liens, investments (including loans), asset dispositions
(including sale and leaseback transactions), restricted payments (consisting of
dividends, redemptions and repurchases with respect to capital stock,
cancellation of debt), prepayments of indebtedness (including redemptions and
repurchases), fundamental corporate changes (including mergers,

 



--------------------------------------------------------------------------------



 



     
 
  consolidations, acquisitions, joint ventures or creation of subsidiaries),
changes in nature of business, transactions with affiliates, third-party
restrictions on indebtedness, liens, investments or restricted payments, and
compliance with margin regulations, ERISA and environmental laws.
 
   
Events of Default:
  The Financing Documentation shall contain such events of default applicable to
the Group Members as are usual and customary for financings of this kind, and
such other events of default reasonably deemed appropriate by Administrative
Agent for the Transaction (with certain customary grace periods and materiality
thresholds to be agreed upon), including, without limitation, the following:  
 
  Failure to pay principal when due; non-payment of interest and other amounts
after a grace period to be mutually agreed; representations and warranties
incorrect in any material respect or representations made in any borrowing base
certificate are incorrect in any respect (subject, in the case of borrowing base
certificates, to a threshold for inadvertent errors to be determined), in each
case, when made or deemed made; failure to comply with covenants in the
Financing Documentation; cross-default to other indebtedness; failure to satisfy
or stay execution of judgments; bankruptcy or insolvency; actual invalidity or
impairment of any part of the Financing Documentation (including the failure of
any lien on the Collateral to remain perfected); and change of ownership or
control.
 
   
Requisite Lenders:
  To be determined. Certain matters to be determined shall be subject to class
voting. The Borrower shall be entitled to replace any Lender that requests tax
gross up payments, capital adequacy or similar yield protection payments or
which fails to approve waivers or amendments that have been approved by the
Requisite Lenders with a financial institution reasonably acceptable to the
Administrative Agent on customary terms.
 
   
Miscellaneous:
  The Financing Documentation will include (a) standard yield protection
provisions (including, without limitation, provisions relating to compliance
with risk-based capital guidelines, increased costs, withholding taxes,
illegality and Eurodollar Rate breakage fees), (b) a waiver of consequential and
punitive damages and right to a jury trial, (c) customary agency, set-off and
sharing language and (d) other provisions as are usual and customary for
financings of this kind and those

 



--------------------------------------------------------------------------------



 



     
 
  reasonably deemed appropriate by Administrative Agent for the Transaction
(including voting, indemnity and expense provisions consistent with the terms
hereof).
 
   
Assignments and Participations:
  Lenders will be permitted to make assignments in a minimum amount of
$1.0 million, in the case of the Term Loan, and $5.0 million, in the case of the
Revolving Credit Facility (unless, in each case, such assignment is of a
Lender’s entire interest in a Facility) to other financial institutions
acceptable to Administrative Agent and, so long as no event of default has
occurred and is continuing, Borrower, which acceptances shall not be
unreasonably withheld or delayed; provided however, that the approval of
Borrower shall not be required in connection with assignments to other Lenders
(or to affiliates or approved funds of Lenders). All assignments of a Lender’s
interest in a Facility will be made via an electronic settlement system
designated by Administrative Agent. An assignment fee of $3,500 will be payable
to the Administrative Agent by the assignor or assignee for each assignment.
 
   
Governing Law and Submission to Jurisdiction:
  New York.

 



--------------------------------------------------------------------------------



 



SCHEDULE I
to
Summary of Terms
Conditions to Closing Date
     The availability of the initial Loan under the Revolving Credit Facility
and the availability of the Term Loan, in addition to the conditions set forth
in the Commitment Letter and Exhibit A thereto, shall be subject to the
satisfaction of the following conditions:
     1. Capital Structure. Administrative Agent shall be reasonably satisfied
with the corporate and capital structure of Borrower, the Guarantors and their
respective subsidiaries, and all legal and tax aspects relating thereto, it
being understood that the corporate and capital structure, and all legal and tax
aspects relating thereto, as of the date hereof is satisfactory to the
Administrative Agent.
     2. Absence of Litigation. There shall not exist any action, suit,
investigation, litigation or proceeding pending or threatened in any court or
before any arbitrator or governmental authority that has or would reasonably be
expected to have, in the aggregate, a material adverse effect on the Borrower,
the Refinancing, the Facilities or the enforceability of the Financing
Documentation, it being understood that all actions, suits, investigations,
litigations and proceedings disclosed to the Administrative Agent as of the date
hereof are not currently reasonably expected to have such a material adverse
effect.
     3. Receipt of Historical Financial Statements. Administrative Agent shall
have received interim unaudited monthly and quarterly financial statements of
Borrower and its subsidiaries through the fiscal month or quarter, as
applicable, ending September 30, 2007 and each subsequent fiscal month and
quarter occurring no later than 30 days (or 45 days in the case of monthly and
quarterly financing statements for the fiscal month and quarter, respectively,
ending December 31, 2007) prior to the Closing Date and for which financial
statements are available.
     4. Receipt of Pro Forma Financial Statements and Business Plan.
Administrative Agent shall have received (a) a pro forma estimated balance sheet
of Borrower and its subsidiaries at the last day of the fiscal month for which
financial statements are available prior to the Closing Date (so long as such
date is not more than 60 days prior to the Closing Date) after giving effect to
the 08 Notes Refinancing, the Existing Debt Refinancing and the funding of the
Revolving Credit Facility and the Term Loan, and (b) Borrower’s business plan
which shall include a financial forecast on a monthly basis for the first twelve
months after the Closing Date (such financial forecast for the first twelve
months to include projected Availability and on an annual basis thereafter
through 2012 prepared by Borrower’s management; in each case, with such updates
as the Administrative Agent shall reasonably request.
     5. Retirement of 08 Notes. Substantially concurrently with the advance of
the Term Loan, the Borrower shall redeem and retire all of the 08 Notes and
shall discharge the Senior Notes Indenture pursuant to the terms thereof.
     6. Solvency Certificate. The Administrative Agent shall have received a
certificate of the Chief Financial Officer of Borrower, that Borrower and each
of the Guarantors, taken as a whole, after incurring the indebtedness
contemplated by the Revolving Credit Facility and the Term Loan, will be
“Solvent” (as defined in the Existing Credit Facility).
     7. Cash Management. With respect to the initial funding under the Revolving
Credit Facility, Borrower and each Guarantor shall maintain a cash management
system (including blocked account and lock-box agreements) consistent with that
required by the Existing Credit Facility.

 



--------------------------------------------------------------------------------



 



     8. No Material Adverse Effect. Since September 30, 2007, there have been no
events, circumstances, or developments relating to the business of the Borrower
and its subsidiaries that has had or would, in the aggregate, reasonably be
expected to have a Material Adverse Effect. “Material Adverse Effect” means an
effect that results in or causes, or would reasonably be expected to result in
or cause, a material adverse effect on (a) the condition (financial or
otherwise), business, operations or property of Borrower and its subsidiaries,
taken as a whole and (b) the validity or enforceability of any Financing
Documentation or the rights and remedies of the Administrative Agent, the
Lenders and the other secured parties under any Financing Documentation.
     9. Revolving Credit Facility. On the Closing Date, after giving effect to
the initial Loan made and Letters of Credit issued under the Revolving Credit
Facility, Borrower shall have at least $20,000,000 of unused Availability.
     10. 09 Notes. The Administrative Agent shall have received evidence
reasonably satisfactory to it that all indebtedness of Borrower under the
Revolving Credit Facility and the Term Loan constitutes and will constitute
“Permitted Indebtedness,” “Designated Senior Debt” and “Senior Debt” under (and
as such terms are defined in) the Senior Subordinated Notes Indenture and all
liens securing the Revolving Credit Facility and the Term Loan constitute
“Permitted Liens” (under and as such term is defined in the Senior Subordinated
Notes Indenture), including, if applicable, certified copies of any supplemental
indentures needed to permit such indebtedness or liens.
     11. Minimum Adjusted EBITDA. The Adjusted EBITDA of Borrower for the most
recent period of twelve months prior to the Closing Date for which financial
statements are required to have been delivered under the Existing Credit
Facility shall not be less than $65,000,000.
     12. Other Customary Documentary Conditions. Receipt by the Administrative
Agent of reasonably satisfactory legal opinions of counsel to the Group Members,
evidence of substantially concurrent payment of the Existing Credit Facility and
release of existing liens in respect thereof, documentation relating to the
creation and perfection of liens on the Collateral as provided for in each
paragraph entitled “Collateral” above (with exceptions to be mutually agreed),
receipt of lien search reports, receipt of mortgage supporting documents for all
properties subject to a mortgage (including, without limitation, title insurance
policies, current certified surveys, evidence of zoning and other legal
compliance, environmental reports, certificates of occupancy, legal opinions,
except in each case to the extent otherwise agreed to by the Administrative
Agent), all required material governmental approval and third party consents
shall have been obtained, evidence of corporate authority, copy of
organizational documents, receipt of additional insured and loss payee insurance
certificates reasonably satisfactory to the Administrative Agent and payment of
all fees and expenses required to be paid pursuant to the Commitment Letter and
the Fee Letter.

 